Citation Nr: 0018526	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
disability benefits on behalf of his minor children for the 
time period of July 1996 to July 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
April 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant is the veteran's spouse.


FINDINGS OF FACT

1.  From July 1996 to July 1997 the veteran's minor children 
were not residing with him, and the veteran was not 
reasonably discharging his responsibility for his children's 
support.

2.  The appellant's claim for apportionment of the veteran's 
VA disability benefits on behalf of his minor children was 
received by the RO on August 12, 1996.



CONCLUSION OF LAW

The appellant is eligible for an apportionment of the 
veteran's VA compensation benefits on behalf of his minor 
children for the time period of July 1996 to July 1997.  38 
U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.400(e), 
3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1999).  In addition, without regard to any 
other provision regarding apportionment where hardship is 
shown to exist, pension, compensation, emergency officers' 
retirement pay, or dependency and indemnity compensation may 
be specially apportioned between the veteran and his or her 
dependents or the surviving spouse and children on the basis 
of the facts in the individual case as long as it does not 
cause undue hardship to the other persons in interest.  See 
38 C.F.R. § 3.451.

The children of the appellant and the veteran were born in 
1982 and 1984.  In August 1996 the appellant filed a claim 
for an apportioned share of the veteran's VA disability 
benefits in an effort to help pay expenses for the parties' 
children that at that time resided with the appellant.  
According to the appellant's December 1999 Board hearing 
testimony, the parties were married in January 1999 and had 
resided together for "periods of time over a 20-year span 
period" prior to their marriage.  The appellant in this case 
is seeking an apportionment of the veteran's VA compensation 
benefits on behalf of their minor children for the time 
period of July 1996 to July 1997.  Based on the evidence of 
record, the Board finds that from July 1996 to July 1997 the 
veteran's minor children were not residing with him, and the 
veteran was not reasonably discharging his responsibility for 
his children's support.

The RO denied the appellant's claim for an apportionment of 
the veteran's compensation benefits, on behalf of his minor 
children, for the time period of July 1996 to July 1997, on 
the basis that she and her children were not living apart 
from the veteran as claimed during the period of time in 
question.  Subsequently received evidence, consisting of a VA 
field investigation study and Travel Board hearing testimony 
from the appellant, shows that they were not living together 
from July 1996 to July 1997, that the veteran's minor 
children were not residing with him, and the veteran was not 
reasonably discharging his responsibility for his children's 
support during this period of time.  As the appellant filed 
her claim on August 12, 1996, she is eligible for an 
apportionment of the veteran's compensation benefits, on 
behalf of his minor children, during the period of time in 
question.  (See 38 C.F.R. § 3.400(e) (effective date for 
claims other that original claims for apportionment is the 
first day of the month following the month in which the claim 
was received) (1999).)






ORDER

The appellant is eligible for an apportionment of the 
veteran's compensation benefits, on behalf of his minor 
children for the time period of July 1996 to July 1997; the 
appeal is granted to this extent only.


                                                          
REMAND

An August 1996 Adult Beneficiary Field Examination Report  
(VA Form 27-4716a) reflects that the veteran's combined 
monthly Social Security and VA monetary benefits totaled 
$2,825; his monthly living expenses included rent of $760, an 
automobile payment of $424.91, a spending allowance of $400, 
and utilities in the amount of over $100.  The veteran has 
been diagnosed with schizophrenia and has been considered 
incompetent for VA purposes for years.

In December 1996 the RO received an Improved Pension 
Eligibility Verification Report from the appellant reflecting 
that she earned $800 per month in salary and $716 month in 
"other" income.  There was no reported income for either 
child and it was noted that they were attending school.

The Board finds that, in view of the above decision, the RO 
must address the question of whether an apportionment of the 
veteran's VA compensation benefits on behalf of his minor 
children in this case would cause undue financial hardship.  
See 38 C.F.R. §§ 3.450, 3.451 (1999).  That is, as the RO 
denied the appellant's claim on the basis that she and her 
children were not living apart from the veteran as claimed 
during the period of time in question, and the Board has 
found that that the record now supports that part of the 
appellant's claim, it would be prejudicial for the Board to 
proceed with the adjudication of the underlying question of 
whether an apportionment of the veteran's VA compensation 
benefits on behalf of his minor children in this case would 
cause undue financial hardship because the RO has not 
addressed that question.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  There is also indication that additional financial 
information is needed from the appellant and veteran. 

The Board parenthetically notes that a favorable decision 
here will not result in an increase in the veteran's monthly 
compensation.  Thus, as the appellant and veteran are now 
living together as husband and wife (see transcript of 
December 1999 Travel Board hearing), any apportionment of the 
veteran's compensation would be deducted from future monthly 
checks that are now going to the same household.   That is, 
compensation would be taken from a monthly check that is now 
presumably, at least in part, going toward the care of his 
minor children, to compensate for an earlier period of time 
when he was not discharging his duties in that regard.  In 
any event, in view of the foregoing, this case must be 
REMANDED to the RO for the following action:

After obtaining any additional relevant 
financial information for the period of 
time in question (i.e., complete 
financial status reports, VA Forms 4-
5655, from the veteran and appellant for 
the period July 1996 to July 1997), and 
any other indicated development, the RO 
should again review the record and 
adjudicate the claim of entitlement to an 
apportioned share of the veteran's VA 
disability benefits on behalf of his 
minor children for the time period of 
July 1996 to July 1997.

If the benefit sought on appeal remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant is free to submit 
additional argument or evidence on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  She need take no action until 
otherwise notified.  



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

